Citation Nr: 1446361	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  12-09 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Turner, Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to December 1971 and from March 2003 to June 2003 and active duty for training from June 1986 to September 1986.  The Veteran also was a member of the Reserves for many years.  This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a May 2011 rating decision issued by the Regional Office (RO) in Muskogee, Oklahoma.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran contends that he developed bilateral knee problems as a result of physical training activities during his Reserve service.  His treatment records from his time in the Reserves show that he was at various times diagnosed with arthritis of the knees and/or chronic bursitis, and he was at times placed on profiles for knee and back problems.  A letter from his civilian doctor in July 1993 indicated that the Veteran should be permitted to walk rather than run during physical training because his knees could not withstand "continued micro-trauma from running."  The Veteran was not afforded a VA examination of his knees to address whether any relationship exists between his knee disorders and either his active service or his Reserve duties.   

The Veteran also contends that he developed hypertension as a result of stress from both his civilian and his Reserve jobs.  While the Veteran's contention that his civilian job should be considered military service is without merit, some of his service treatment records from the Reserves show elevated blood pressures with no indication of when the problem was first identified.  It is unclear whether hypertension may have onset during a period of active duty for training or within a year of either of the Veteran's periods of active military service.  Therefore, he should be afforded a VA examination.  He should also be requested to submit any private treatment records pertaining to his treatment for knee problems and/or hypertension.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should verify all periods of Federal service.

2.  Contact the Veteran and request that he identify any treatment that he received for his hypertension and/or bilateral knee conditions, and that he provide releases to enable VA to obtain these records.  He may also submit copies of the records on his own behalf.  If the Veteran identifies treatment and provides the necessary authorizations, all identified records should be obtained.  If these records cannot be obtained, this fact should be documented in the claims file and the Veteran should be appropriately notified.  

3.  Afford the Veteran a VA examination of his knees.  For each diagnosed disorder of the knees, the examiner should indicate whether it is at least as likely as not (at least 50 percent likely) that the Veteran's knee problems were caused or aggravated (made permanently worse) by (a) a disease or injury that occurred during the Veteran's periods of active service from January 1969 to December 1971 and from March 2003 to June 2003, (b) a disease or injury that occurred during the period of active duty for training from June 1986 to September 1986, or (c) as the result of injury from physical training or other activities associated with the Veteran's Reserve duties.  The examiner should provide a complete rationale for his or her conclusions.

4.  Afford the Veteran a VA examination for hypertension.  The examiner should indicate whether it is at least as likely as not (at least 50 percent likely) that the Veteran's hypertension (a) was caused or aggravated (made permanently worse) by either of  his periods of active service from January 1969 to December 1971 and from March 2003 to June 2003, (b) caused or aggravated by the Veteran's Reserve duties, or (c) onset during a period of active duty for training, including the period of active duty for training from June 1986 to September 1986.  The examiner should provide a complete rationale for his or her conclusions.

5.  After completion of the above development, the Veteran's claim should be re-adjudicated.  If the determinations remain unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC). 

Thereafter, if indicated, the case should be returned to the Board.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

